 


110 HRES 161 EH: Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 161 
In the House of Representatives, U. S.,

February 16, 2007
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of Friday, February 16, 2007, for the Speaker to entertain motions that the House suspend the rules relating to the bill (H.R. 976) to amend the Internal Revenue Code of 1986 to provide tax relief for small businesses, and for other purposes. 
 
Lorraine C. Miller,Clerk.
